DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claim 1, the closest prior art Biederman et al. (USPAT 8764185) and Egan et al. (20120268712) each of record, fails to disclose in combination with all of the other elements of the claim wherein a spacer, positioned parallel to an optical axis between the lens portion and the energy harvesting device, configured to reduce transmission of a stress generated according to the movement of the eye part to a back side of the lens portion or the energy harvesting device and the spacer, positioned parallel to an optical axis between the lens portion and the energy harvesting device, includes at least one of an air layer or a liquid layer. Modification of Biederman or Egan to include the spacer between the lens portion and energy harvesting element along the optical axis would break both devices. Inclusion of a liquid or air space along the optical axis would necessarily change the light path. Accommodating this change in refraction as well as changing the position of harvesting element would require a large amount of experimentation without any guarantee of success. This is due to the expertise required and the problem of maintaining acceptable optical performance during stress reduction as deforming the air/liquid layer would also change the optical path. Therefore, it would not be reasonable to expect one having ordinary skill to be capable of such a modification.
See also applicant’s remarks dated 1/29/2021 pages 6-7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872